Case: 20-30484     Document: 00515815973         Page: 1     Date Filed: 04/09/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                      April 9, 2021
                                  No. 20-30484
                                                                    Lyle W. Cayce
                                                                         Clerk
   David J. Hamilton,

                                                           Plaintiff—Appellant,

                                       versus

   Melvin Grooms, Master Sergeant at Camp C; Shannon
   DeMarrs, Individually and in his official capacity, Assistant Warden at
   Camp C; Unknown Barnett, Health Authority/Social Worker at Camp
   C; Adam Hayes, Lieutenant Colonel; Luke Rheams, Colonel at Camp
   C; Jeff Franklin, Major at Camp C,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Middle District of Louisiana
                            USDC No. 3:19-CV-486



   Before Dennis, Southwick, and Engelhardt, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30484      Document: 00515815973           Page: 2     Date Filed: 04/09/2021




                                     No. 20-30484


          David J. Hamilton, Louisiana prisoner # 108298, has moved for leave
   to proceed in forma pauperis (IFP) on appeal from the dismissal of his
   42 U.S.C. § 1983 complaint. The district court found that Hamilton did not
   exhaust his administrative remedies and granted summary judgment to the
   defendants whom Hamilton successfully identified.            The district court
   further dismissed the claims against Unknown Barnett based on Hamilton’s
   failure to exhaust. Also, the district court denied various motions.
          By seeking leave to proceed IFP in this court, Hamilton is contesting
   the district court’s denial of leave to proceed IFP and its certification that his
   appeal is not taken in good faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th
   Cir. 1997). Our inquiry into an appellant’s good faith “is limited to whether
   the appeal involves legal points arguable on their merits (and therefore not
   frivolous).” Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983) (internal
   quotation marks and citation omitted).
          Hamilton states that he wishes to challenge whether he exhausted his
   administrative remedies and whether the district court appropriately denied
   various motions. However, he offers only conclusory contentions and does
   not meaningfully set forth his claims or significantly address the reasoning for
   the district court’s disposition of his complaint and motions. His claims do
   not substantively contest the certification decision. See Brinkmann v. Dallas
   County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987); see also Fed.
   R. App. P. 28(a)(8).
          Even if Hamilton’s arguments could be liberally construed to contend
   that the district court’s grant of summary judgment was improper because he
   was excused from the exhaustion requirement, see Haines v. Kerner, 404 U.S.
   519, 520 (1972), he has not shown that there is a genuine issue of material fact
   regarding the exhaustion issue, see Wilson v. Epps, 776 F.3d 296, 299, 302 (5th
   Cir. 2015). The record, including his admissions in his complaint, supports




                                           2
Case: 20-30484      Document: 00515815973           Page: 3   Date Filed: 04/09/2021




                                     No. 20-30484


   that he did not complete the administrative grievance process before he filed
   his § 1983 complaint and instead pursued only the first step of the process.
   The exhaustion requirement was not abrogated by the “backlogging” of his
   first-step grievance or the rejecting of his grievances for noncompliance with
   applicable procedural rules. See Woodford v. Ngo, 548 U.S. 81, 90-91 (2006);
   Wilson, 776 F.3d at 301. Even if his first step grievance was not processed or
   reviewed in accordance with the deadlines prescribed by the “backlogging”
   policy, his failure to exhaust administrative remedies is not excused because
   he did not pursue the remedy process to its end. See Wilson, 776 F.3d at 301.
          Thus, Hamilton has failed to show that there is a nonfrivolous issue
   on appeal. See Howard, 707 F.2d at 220. The district court therefore did not
   err in deciding that his appeal was not taken in good faith. See id. at 219-20.
   His request to proceed IFP is DENIED, and the appeal is DISMISSED as
   frivolous. See Baugh, 117 F.3d at 202 n.24; 5th Cir. R. 42.2.
          The dismissal of this appeal as frivolous counts as a “strike” under 28
   U.S.C. § 1915(g). See Coleman v. Tollefson, 135 S. Ct. 1759, 1763-64 (2015).
   Hamilton is WARNED that if he accumulates three strikes, he will not be
   able to proceed IFP in any civil action or appeal filed while he is incarcerated
   or detained in any facility unless he is under imminent danger of serious
   physical injury. See § 1915(g).




                                          3